—In a proceeding to revoke letters testamentary and a trusteeship, Pamela Carvel appeals from so much of an order of the Surrogate’s Court, Westchester County (Scarpino, S.), dated November 8, 2001, as denied, without prejudice to renewal, the motion of the Thomas and Agnes Carvel Foundation for partial summary judgment vacating a confession of judgment entered on February 7, 1995.
Ordered that the appeal is dismissed, without costs or disbursements.
While a substantial right of a party is affected by an order denying that party’s motion for relief without prejudice to renewal (see Drepaul v Allstate Ins. Co., 299 AD2d 391 [2002]), where, as here, the party seeking to appeal was the successful opponent of such a motion, that party is not aggrieved (see Drepaul v Allstate Ins. Co., supra’, Bird v Bird, 111 AD2d 204 [1985]). Santucci, J.P., Smith, H. Miller and Adams, JJ., concur.